Case 20-10343-LSS Doc 4984 Filed 05/25/21 Page1of2

Hello my name is fF and |'m writing this in response to the ongoing litigation

between myself and the BSA.
| am a 61 yo male that was sexualy abused throughout my childhood having been a cub scout

at the time the abuse occurred. My scout pack was located in Dundalk, MD 21222. My pack

number was 326 and the meetings were at the Dundalk United Methodist Church. The pastor of
the church ee and his son 2: the BSA elder. This is the

person that sexualy abused me. | honestly can't remember the number of times but what | can

say for cergin i se occurred for months. | told my Dundalk Jr. High School
counselor bout the entire situation and after having met tlhe
dismissed me as a homosexual. | am not. What happened was nvited me to a New

Years eve party. Alcohol was in the punch and this was my first introduction to alcohol. | got
drunk, passed out and woke up to him | pretended to
be asleep but decided a few days later to address it with him. Things were not going well at
home. My father drank and | was bullied at school . So | thought that this was a better, safer
place. | hung out at Ea partment missing school, church a king out at night with
him. | started smoking cigarettes and drinking which he allowed. used hypnosis
repeatedly as a tool to take advantage of the situation. | could go into greater detail if need be
but | will continue to go on to tell you the shame and anger, the self destructive behavior that |
have experienced throughout my life. | became a heroine addict at seventeen, infecting, an IV
drug user. Indeed I'm lucky to survive. | received treatment lol at the sexual disorders Clinic at
John's Hopkins. | was deeply involved in Survivors of Incest Anonymous a 12 step program for
support. | have done radio and public speaking concerning my experience. Thankfully I've
never abused anyone. Unfortunately | don't have relationships with anyone. | wanted to get
married and have children but this won't happen. I'm on Methadone maintenance my insurance
won't pay so | have to pay out of pocket $13.00 a day, every day. Without it , | would relapse. |
hope that the BSA is banned from existence as there is no way to monitor what goes on behind
closed doors. The predators do not think that they are doing anything wrong. Indeed the BSA
should consider themselves fortunate in that criminal proceedings aren't considered . The BSA
robbed us of a chance at life and there is a direct correlation between the abuse and the acting
out behavior. | am begging you to hear out pleas. There isn't a day that goes by that | don't think
about what has happened to me. If need be | would testify in open court as to

everything...there is so much more to tell.
Thank-you for taking this opportunity to right the indignation that was done to sexualy abused

survivors.

  
 

  
 

5s no
52 CUS
4c —
a> ws.
o= =>
oR ~<

wo
Cer ©
"orm oi i
oa
Mor
2a"
Po
23 @
no al

oS

 

 
ne
yoo
“ti

a

 

< & ? > 1 Se 7 mr, .
oO — US POSTAGE
> 000.51°
Justice Lauri Selber Silverstein
824 Market Street
6" Floor
Wilmington, DE 19801
iSBGigsced cois aU Ya eee ee

Case 20-10343-LSS Doc 4984 Filed 05/25/21 Page 2 of2

 
